                                                                            E-FILED
                                                Tuesday, 03 March, 2020 03:05:23 PM
                                                       Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

UNITED STATES OF AMERICA,           )
                                    )
     Plaintiff,                     )
                                    )
     v.                             )     Case No. 04-CR-20001
                                    )
ANTONIO SHERROD,                    )
                                    )
     Defendant.                     )


                             OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on Defendant Antonio Sherrod’s

Motion Requesting Post-Conviction DNA Testing Pursuant to 18

U.S.C. § 3600 (“Defendant’s Motion”) (d/e 130). For the reasons

stated below, Defendant’s Motion is GRANTED. The Court appoints

the Federal Public Defender Office as counsel for the Defendant

pursuant to 18 U.S.C. § 3600(b)(3) for the purposes of coordinating

the DNA testing. The Court ORDERS Defendant to file additional

briefing regarding Defendant’s position on testing procedures

pursuant to 18 U.S.C. § 3600(c) within 21 days of this Order.




                           Page 1 of 33
                            I. BACKGROUND

      In March of 2003, Stephen Prendergast stopped at a gas

station in Kankakee, Illinois, around midnight. Prendergast was

driving to Champaign, Illinois, with his girlfriend in a 2003 Cadillac

Escalade. While Prendergast went inside the gas station’s

convenience store, a Dodge Intrepid parked at a gas pump adjacent

to the Escalade. When Prendergast returned to the Escalade, an

individual exited the Intrepid and shot Prendergast at point-blank

range after demanding the keys to the Escalade. Prendergast died

shortly afterward from a bullet that pierced his heart.

      Prendergast was a resident of Matteson, Illinois, located north

of Kankakee, Illinois. His girlfriend, Regan Booker 1, also lived in

Matteson. Regan Booker, Loren Booker (Regan’s sister), and

Loren’s friend, Tiffany Sanders, attended Parkland College in




1 The witness’s name has alternatively been spelled “Regan” and “Reagan”
throughout various documents in this case. Compare Pet. Mot. (d/e 130),
Gov’t Resp. (d/e 134), and United States v. Sherrod, 445 F.3d 980, 981 (7th
Cir. 2006) (all spelling witness’s name as “Regan”), with Gov’t Witness List (d/e
36); Sherrod v. United States, Case No. 08-cr-2013 (C.D. Ill.), Order (d/e 16)
(spelling witness’s name as “Reagan”). As the parties appear to agree for the
purpose of this Motion that the witness’s name is spelled “Regan,” the Court
will adopt that spelling as well.

                                 Page 2 of 33
Champaign, Illinois. They often travelled back and forth between

Matteson and Champaign.

       On March 16, 2003, Prendergast, Regan and Loren Booker,

and Tiffany Sanders departed from Matteson on their way to

Champaign. Prendergast and Regan Booker rode in Prendergast’s

Escalade, while Loren Booker and Sanders travelled in a second

car.

       Shortly before midnight, the group stopped at the Amoco gas

station in Kankakee. Prendergast parked his Escalade near one of

the gas pumps. Sanders parked the second car on the opposite

side of the same pump island. Prendergast entered the adjacent

convenience store, while the others waited outside.

       Video evidence showed that while Prendergast was in the

store, a tan or gold Dodge Intrepid arrived at the gas station, slowly

circled around the Escalade, and parked at an adjacent pump

island. An individual, later shown to be the perpetrator, was in the

backseat on the passenger side of the Intrepid. He got out of the

Intrepid, and then went back to put on a black jacket. He

approached the front of the store and then returned to the Intrepid,

which had pulled up to the store to meet him. After the perpetrator
                             Page 3 of 33
got back into the Intrepid, the Intrepid again drove slowly past the

Escalade and left the gas station.

     Shortly after the Intrepid departed from the gas station,

Prendergast left the store and returned to the Escalade.

Immediately after Prendergast and Regan Booker entered the

Escalade, the perpetrator, brandishing a 9 mm gun and wearing a

black Carhartt jacket, confronted Prendergast at the driver’s door

and shot him through the left arm. The bullet traveled through

Prendergast’s arm and into the left side of his lower chest, piercing

his heart.

     Regan Booker jumped out of the Escalade, ran to the back,

and peered around the vehicle to where the perpetrator and

Prendergast were standing. The perpetrator demanded the keys to

the Escalade and attempted to shoot Prendergast a second time,

but the gun malfunctioned. Regan Booker saw the perpetrator’s

face as Prendergast, who was doubled over, slid the Escalade’s keys

to him. As the perpetrator fled the gas station in the Escalade,

Prendergast collapsed on the gas station lot. The incident was

captured on video by the store’s security system.



                            Page 4 of 33
     The incident was also witnessed by Shay Guttendorp, a store

employee, who called 911. An ambulance and law enforcement

officers arrived at the scene shortly after the 911 call. Prendergast

was rushed to the hospital, but died from the gunshot wound.

     The perpetrator stole the Escalade, but police found the

vehicle abandoned several hours later in an area north of the gas

station. A short distance from the Escalade, police recovered a

black Carhartt jacket and the handgun used in the attack.

     The police investigation soon identified Defendant Antonio

Sherrod as a suspect in the crime. A fingerprint analysis

determined that Sherrod’s fingerprints were found inside the

Escalade, on the steering wheel and the driver’s door. Forensic

evidence linked the bullet fragment that caused Prendergast’s death

to the handgun found near the scene. Evidence from various

witnesses also linked the handgun found near the Escalade to

Sherrod, who witnesses claimed had stolen it just weeks prior to the

shooting. At trial, Sherrod attacked the credibility of these

witnesses, in part, based on their inconsistent statements and on

the promises of immunity they were given by the Government in

exchange for their testimony.
                             Page 5 of 33
     Later, at Sherrod’s request, analysis was also done on the

black Carhartt jacket found near the Escalade. A report from the

Illinois State Police Division of Forensic Services determined the

jacket contained DNA that was linked to at least three people, but a

stain on the wrist of the jacket and hair found on the jacket did not

contain enough information to make positive identification. Resp.

Ex. B at 12–15 (d/e 134-1). DNA retrieved from hair found on the

jacket revealed that Sherrod could not be excluded as a source for

the DNA, which experts testified could only have come from a

person within a group comprising .25% of the North American

population.

     In late 2003, after the investigation had identified Sherrod as a

possible suspect, Regan Booker and Shay Guttendorf were shown a

six-person photo array that contained Sherrod’s photograph. Both

women identified Sherrod as the person who shot Prendergast. The

defense questioned the credibility of these witnesses.

     On December 8, 2003, Sherrod was charged in a criminal

complaint and this case, in the United States Central District of

Illinois, was opened. Complaint (d/e 1). Sherrod was arrested and

taken to the Kankakee Police Department. Lieutenant Pat Kane of
                            Page 6 of 33
the Kankakee Police Department and Special Agent Dennis

Fritzsche planned to interview Sherrod and activated a video

recorder. Sherrod appeared upset about being arrested and asked

“what this all about, man?” Eventually Sherrod stated that he did

not want to be recorded, and the officers turned off the video.

Officers testified that, after receiving Miranda warnings, Sherrod

was told by Kane that he was under arrest for car-jacking and

murder. During the interview, Sherrod first denied that he had ever

been inside the Cadillac Escalade. Without being told about the

evidence against him, Sherrod made statements including: “I’ll bet

the video don’t show my real face, do it?,” that the woman in the

front seat of the vehicle “can’t identify me,” and that you “[c]an’t

trust those whores at the gas station.” He also denied that his

fingerprints would be found on the gun or in the vehicle. After less

than 15 minutes, Sherrod invoked his right to counsel, and the

interview was terminated.

     On December 9, 2003, Sherrod was transported to the Federal

Courthouse in Urbana, Illinois. After observing that Sherrod

appeared highly agitated, a Deputy U.S. Marshal requested that

Special Agent Fritzsche attempt to calm him down. After Fritzsche
                             Page 7 of 33
approached Sherrod’s cell, Sherrod volunteered that he should not

be in trouble if he had only tried to steal the radio.

     Sherrod’s case proceeded to a five-day jury trial in the Central

District of Illinois in October 2004. At trial, the Government’s

theory was that Sherrod’s friend, Derrick Crawford, had driven the

Dodge Intrepid, that Sherrod had exited the vehicle at the gas

station, and that Sherrod was later the perpetrator in the crime.

The defense theory was that Derrick Crawford was the true

perpetrator and that Sherrod was not involved in the murder or

carjacking. On October 20, 2004, the jury found Sherrod guilty of

carjacking with the intent to cause death and serious bodily harm

(18 U.S.C. § 2119(3)), carrying and using a firearm to commit first

degree murder (18 U.S.C. §§ 924(c)(1)(A)(iii), (D)(ii) and (i)(1)), and

felon in possession of a firearm (18 U.S.C. § 922(g)(1)). Jury Verdict

(d/e 69, 70, 71).

     On February 11, 2005, District Judge Michael P. McCuskey

sentenced Sherrod to two consecutive terms of life imprisonment.

Judgment (d/e 91). Sherrod appealed his conviction, challenging

the jurisdictional basis of the carjacking conviction, the trial court’s

admission of statements made after his arrest, and the
                              Page 8 of 33
determination of his sentence. United States v. Sherrod, 445 F.3d

980, 981 (7th Cir. 2006). The Seventh Circuit rejected each

challenge and affirmed Sherrod’s conviction. Id.

     Sherrod subsequently filed a Motion to Vacate, Set Aside, or

Correct his sentence under 28 U.S.C. § 2255. Mot. to Vacate, Case

No. 08-CV-02013, (d/e 1). In conjunction with his § 2255 motion,

Sherrod also filed a motion requesting additional DNA testing of the

hair found at the scene of the crime and the stains on the jacket.

Mot. Requesting Discovery, Case No. 08-CV-02013, (d/e 3). The

Court denied Sherrod’s § 2255 motion, finding that Sherrod was not

entitled to relief on any of the grounds raised. The Court also

denied Sherrod’s motion requesting discovery, finding that Sherrod

failed to show good cause for the discovery or that a constitutional

violation occurred during his trial. Opinion 29–30, Case No. 08-CV-

02013, (d/e 16).

     Sherrod filed the instant Motion on July 12, 2018. Def. Mot.

(d/e 130). Sherrod asserts he is innocent of the charges and that

he was framed. Sherrod moves under 18 U.S.C. § 3600 to have

additional DNA testing performed on the hairs and sweat found on

the black Carhartt jacket. Specifically, Sherrod states that there
                            Page 9 of 33
were hairs found on the jacket, a “Negroid head-hair fragment,

additional human hairs, and one (1) apparent eyebrow/eyelash.”

Id. at 10. Additionally, there were sweat stains on the wrist area,

neck area, and chest of the jacket. The results of the sweat stain

that was tested prior to trial revealed that it belonged to three

different contributors, but the test could not identify a particular

person. Id.

     Sherrod asserts that a new form of DNA testing known as

“low-copy-number” analysis would allow for a more accurate DNA

profile of the individual he asserts was the murderer. Sherrod also

asserts that:

     Today, most large labs have access to cutting-edge extraction
     kits capable of obtaining usable DNA from the smallest of
     samples, like so called touch DNA (a smear thumbprint on a
     window, or a speck of spit invisible to the eye), and of
     identifying individual DNA profiles in complex mixtures, which
     include genetic material from multiple contributors.

Id. at 14. Further, Sherrod states “[a] Pittsburg[h] based company,

Cybergenetics has the capabilities in testing the sweat, and hair

fibers located on the Black Carhartt Jacket [and] even re-analyze

the one (1) hair fiber that was tested.” Id. at 15.




                            Page 10 of 33
     In response, the Government argues that the Sherrod has

failed to meet all ten of the requirements under 18 U.S.C. § 3600

and, therefore, his motion must be denied. (d/e 134). The

Government reports that the head hair fragment submitted for DNA

testing during the trial was consumed during the testing, so no

longer exists. Id. at 12. However, the Government does have

possession of the additional head/eyebrow/eyelash hairs found on

the jacket and possible stain evidence found in the left wrist area of

the jacket. Id.

     Sherrod submitted a Reply on January 25, 2019, (d/e 137),

which included an Affidavit of Innocence (d/e 137-1).

                          II. ANALYSIS

     Motions for postconviction DNA testing made pursuant to 18

U.S.C. § 3600 must fulfill ten requirements before testing will be

authorized. United States v. Thomas, 597 F. App’x 882, 884 (7th

Cir. 2015). The ten requirements defendants must meet are: (1) an

assertion under penalty of perjury of the defendant’s actual

innocence; (2) the specific evidence to be tested must have been

secured in relation to the prosecution/investigation of the offense;

(3) the evidence to be tested must not have been previously
                            Page 11 of 33
subjected to DNA testing or the request must be for a new method

or technology of DNA testing; (4) the evidence must be in possession

of the Government; (5) the testing is reasonable in scope; (6) the

theory of defense is not inconsistent with the defense presented at

trial; (7) the identity of the perpetrator must have been at issue at

trial; (8) the DNA testing requested must produce evidence that

raises a reasonable probability the defendant did not commit the

crime; (9) the defendant will provide a comparison sample of DNA;

and (10) the motion is made in a timely fashion. 18 U.S.C.

§§ 3600(a)(1)–(10).

     The Government does not dispute, and the Court agrees, that

Sherrod has met the requirements under subsections (a)(2), (4), (5),

(6), (7), and (9). Under subsection (a)(2), the specific evidence

Sherrod seeks to be tested must have been “secured in relation to

the investigation or prosecution,” 18 U.S.C. § 3600(a)(2), and

subsection (a)(4) requires that the evidence must be in the

possession of the Government and have been subject to a chain of

custody and properly retained. 18 U.S.C. § 3600(a)(4). Here, the

Government reports that the head hair on the black Carhartt jacket

that was previously submitted for DNA testing was consumed
                            Page 12 of 33
during testing. Resp. at 20 (d/e 134). Accordingly, Sherrod plainly

cannot obtain additional testing on this hair. However, the

remaining evidence is still available for testing: (1) the additional

head hairs and eyebrow/eyelash hair that were taken from the

black jacket; and (2) the black jacket itself, which may still contain

additional stain evidence.

     Under subsection (a)(5), “[t]he proposed DNA testing [must be]

reasonable in scope, use[ ] scientifically sound methods, and [be]

consistent with accepted forensic practices.” 18 U.S.C. § 3600(a)(5).

Sherrod seeks additional testing of only a few hairs and potential

sweat stains using methods such as “low-copy-number” and “touch

DNA.” The Government has not presented any evidence that these

methods are not scientifically sound or inconsistent with accepted

forensic practices. Accordingly, the Court finds that subsection

(a)(5) is met as well.

     Under subsection (a)(6), Sherrod must identify a theory of

defense that “is not inconsistent with an affirmative defense

presented at trial; and would establish [Sherrod’s] actual

innocence” of the offense, 18 U.S.C. § 3600(a)(6), and under

subsection (a)(7), the identity of the perpetrator must have been at
                             Page 13 of 33
issue during the trial. 18 U.S.C. § 3600(a)(7). Sherrod’s theory

here and at trial is that he was framed, and that Derrick Crawford

was the person who committed the crime. The Government has not

identified any inconsistencies, nor has the Court. Accordingly, the

Court finds that subsections (a)(6) and (a)(7) are satisfied as well.

Finally, Sherrod has certified that he will provide a DNA sample for

the purposes of comparison, in satisfaction of subsection (a)(9).

     However, the Government argues that Sherrod’s request must

be denied because he cannot meet subsections (a)(1), (3), (8), and

(10). Specifically, the Government argues that Sherrod has not

asserted his actual innocence in accordance with subsection (a)(1),

that Sherrod failed to request DNA testing earlier, making him

unable to meet subsection (a)(3), that he has not shown that the

DNA testing results could create a reasonable probability that he

did not commit the offense pursuant to (a)(8), and that Sherrod’s

request is untimely under (a)(10). The Court disagrees with the

Government and finds that Sherrod has met all the requirements in

subsections (a)(1)-(10).




                            Page 14 of 33
  A. Defendant Adequately Asserts his Actual Innocence
    Pursuant to 18 U.S.C. § 3600(a)(1).

     In his motion, Sherrod alleges that he is innocent of the

murder of Stephen Prendergast and that the true murderer, Derrick

Crawford, can be identified using untested DNA evidence, including

hair from the Carhartt jacket, through a new and improved DNA

testing, including “low-copy-number” analysis. Subsection (a)(1)

requires Sherrod to assert under penalty of perjury that he is

actually innocent of the federal offense for which he is imprisoned.

18 U.S.C. § 3600(a)(1)(A). The Government argues that Sherrod did

not assert his actual innocence under penalty of perjury in his

original motion, but concedes that it may be implied from

Defendant’s motion.

     The Court agrees that Sherrod’s Motion implies that he argues

he is actually innocent of the offense. Additionally, Sherrod has

attached an “Affidavit of Actual Innocence” (d/e 137-1) to his reply

in support of his motion. Sherrod’s affidavit contains a certification

in substantially the form required by 28 U.S.C. § 1746, stating

under the penalty of perjury that what Sherrod says about his

innocence is true. The Court finds that this affidavit satisfies the


                            Page 15 of 33
requirement that Sherrod assert under penalty of perjury that he is

actually innocent of the offense pursuant to 18 U.S.C. § 3600(a)(1).

See United States v. Monell, Cr. No. 13-163-WES, 2017 WL

5564572, at *10 (D.R.I. Nov. 17, 2017) (finding that an applicant

who asserts his innocence in an affidavit attached to a motion has

satisfied this requirement); see also, Calhoun v. Detella, 319 F.3d

936, 943 (7th Cir. 2003) (noting that pro se litigants’ pleadings are

to be construed liberally).

  B. The Requirements of 18 U.S.C. § 3600(a)(3) are Met
     Because Defendant’s Failure to Request DNA Testing of
     the Evidence at Trial does not Bar a Request for
     Postconviction Testing.

     To meet the requirements of subsection (a)(3), Defendant must

show that:

      The specific evidence to be tested--

     (A) was not previously subjected to DNA testing and the
         applicant did not knowingly fail to request DNA testing of
         that evidence in a prior motion for postconviction DNA
         testing; or

     (B) was previously subjected to DNA testing and the applicant
         is requesting DNA testing using a new method or
         technology that is substantially more probative than the
         prior DNA testing.




                              Page 16 of 33
18 U.S.C. § 3600(a)(3). The Government suggests that because

Sherrod failed to request DNA testing of the evidence at trial,

Sherrod is barred from requesting postconviction DNA testing now.

However, nothing in the requirements of § 3600 prohibits

requesting DNA testing of a piece of evidence that was available at

trial, but not tested. The DNA testing statute only says that the

specific evidence to be tested must not have been previously

subjected to DNA testing and the defendant must not have

knowingly failed to request testing in a prior postconviction motion

for DNA testing. 18 U.S.C. § 3600(a)(3)(A). Accordingly, the Court

finds that the failure to request DNA testing at trial has no bearing

on this motion. See United States v. Fasono, No. 3:04-cr-34-WHB,

2008 WL 2954974, at *6 (S.D. Miss. July 29, 2008), rev’d on other

grounds 577 F.3d 572 (5th Cir. 2009) (finding that failure to request

DNA testing pre-trial does not preclude an applicant from seeking

relief under 18 U.S.C. § 3600).

     The evidence at issue here, DNA evidence on the jacket, which

includes additional hairs and eyebrow/eyelash hair and additional

stains on the jacket, has not been previously subjected to DNA

testing. Sherrod has not made any other motions under 18 U.S.C.
                            Page 17 of 33
§ 3600, so Sherrod did not knowingly fail to request DNA testing of

the evidence in a prior motion for postconviction DNA testing.

Further, while not a motion under § 3600, Sherrod did request DNA

testing of evidence in conjunction with his earlier § 2255 motion.

To the extent that request qualifies as a “prior motion for

postconviction DNA testing,” his request did not fail to request

testing of the evidence at issue here. Accordingly, the Court finds

that Sherrod meets the requirements of 18 U.S.C. § 3600(a)(3).

  C. DNA Testing Could Raise a Reasonable Probability that
     Sherrod did not Commit the Offense Pursuant to 18 U.S.C.
     § 3600(a)(8).

     Under 18 U.S.C. § 3600(a)(8), Sherrod must show that the

proposed DNA testing “may produce new material evidence that

would” support his theory of defense and “raise a reasonable

probability that the applicant did not commit the offense.” The

Supreme Court has defined a “reasonable probability” as “a

probability sufficient to undermine confidence in the outcome.”

Strickland v. Washington, 466 U.S. 668, 694 (1984). To determine

whether there is a reasonable probability that the applicant did not

commit the offense, courts consider how beneficial DNA testing

results would impact the evidence against a defendant as a whole.
                            Page 18 of 33
See, e.g., United States v. Thomas, 597 F. App’x 882 (7th Cir.

2005); United States v. Cowley, 814 F.3d 691, 700 (4th Cir. 2016)

(holding that DNA testing of several items found near the scene of a

murder would not establish a reasonable probability the defendant

did not commit the offense in light of significant evidence tying the

defendant to the crime, including the defendant’s prior statements

and subsequent admissions to other parties, and eyewitness

accounts); United States v. Pitera, 675 F.3d 122, 129–30 (2d Cir.

2012) (noting that when strong corroborating evidence of the

applicant’s guilt exists, proposed DNA testing would not raise a

reasonable probability that the applicant did not commit the

offense); Monell, 2017 WL 5564572, at *5, 10 (noting that the

absence of applicant’s DNA on an object would not establish the

reasonable probability of his innocence when two witnesses

identified applicant and video of the incident existed).

     The Seventh Circuit addressed the burden of subsection (a)(8)

in United States v. Thomas, 597 F. App’x 882 (7th Cir. 2005).

There, the defendant had been convicted of drug trafficking crimes

and moved for DNA testing of bags of drugs found near the scene of

the crime. Id. at 885. At trial, the prosecution had presented
                            Page 19 of 33
testimony from several eyewitnesses to multiple drug transactions.

Moreover, “[t]he fingerprint expert acknowledged that identifiable

prints had not been found on the plastic bags.” Id. In light of this

evidence, the Seventh Circuit found that even “if Thomas’s DNA is

not detectable on the bags, as he hopes, it does not call into

question the strength of the evidence against him because forensic

evidence that he touched the bags was never used to support the

government’s eyewitness statements.” Id. Additionally, the Seventh

Circuit noted that an absence of the defendant’s “DNA on the bags

would not definitively show that he never touched them or that he

wasn’t involved in a conspiracy to sell drugs.” Id. Accordingly, the

Seventh Circuit concluded that the lack of the defendant’s DNA on

the bags would not establish a reasonable probability that the

defendant did not commit the offense. Thomas, 597 F. App’x at

885.

       Here, by contrast, the Government did rely on expert

testimony tying one of the hairs on the jacket to Sherrod. Using

mitochondrial DNA evidence, experts found that Sherrod could not

be excluded as a source for the DNA, which experts testified could

only have come from a person within a group comprising .25% of
                            Page 20 of 33
the North American population. Accordingly, unlike Thomas,

Sherrod’s proposed DNA testing could call into question the

strength of this piece of the Government’s evidence used against

him at trial.

     In response, the Government also points out that the DNA

analysis done on the jacket at the time of trial connected the jacket

to at least three people. Resp. at 22 (d/e 134). Accordingly, the

Government argues, that even if additional DNA testing might

identify the sources of the stain or the hairs were not Sherrod, this

would not impact the sufficiency of the evidence, as it was known

that more than one DNA profile was on the jacket. However, this

argument ignores the fact that the Government was only able to use

mitochondrial DNA evidence to tie the jacket to Sherrod. And,

Sherrod has advanced an argument that the FBI mitochondrial

DNA database, which was used by the expert in Sherrod’s case,

may have contained inaccurate statistics, leading to inaccurate

results and testimony. Def. Mot. at 16 (d/e 130). That two other

individuals may have also had DNA within sweat stains on the

jacket would not have been particularly helpful to Sherrod when

expert testimony strongly tied Sherrod’s mitochondrial DNA to the
                            Page 21 of 33
jacket. Evidence conclusively showing, contrary to the

mitochondrial DNA analysis, that none of the DNA evidence on the

jacket belonged to Sherrod could create a reasonable probability

that he was not the perpetrator even through there was DNA

evidence of at least three people contained in the stains.

     At trial, of course, the Government relied on far more than just

the mitochondrial DNA evidence on the jacket to tie Sherrod to the

crime. Sherrod’s fingerprints were found inside the Escalade and

multiple witnesses testified that Sherrod had previously stolen the

firearm that was used as the murder weapon. Two eyewitnesses,

Regan Booker and Shay Guttendorf, identified Sherrod as the

perpetrator. Sherrod’s own incriminating statements to law

enforcement officers tied him to the scene. Finally, video evidence

showed footage of the crime, including an individual wearing a

black jacket getting out of an Intrepid and what appeared to the

same individual committing the crime.

     Still, the Court finds that Sherrod has met his burden to show

that additional testing may produce new material evidence that

would raise a reasonable probability that Sherrod did not commit

the offense in light of the limits of eyewitness testimony, the limits
                            Page 22 of 33
of the testimony tying Sherrod to the gun, and the inability to

determine the perpetrator’s identity from the poor-qualify video

footage. In a factually similar case, United States v. Fasano, 577

F.3d 572, 578 (5th Cir. 2009), the Fifth Circuit found that DNA

evidence on clothes worn by the culprit could lead to new material

evidence satisfying subsection (a)(8). There, the defendant had been

found guilty of bank robbery. Id. The robber’s identity was

disputed at trial, but the evidence of the defendant’s guilt included:

      (1) bank video camera footage showed a man with
      Fasono’s build robbing the bank; (2) four eyewitnesses
      identified Fasono as the robber; (3) vehicle records
      revealed that Fasono’s vehicle and another vehicle he had
      access to matched eyewitness descriptions of the robber’s
      vehicle; and (4) Fasono’s fingerprints were found on the
      demand note used in the robbery.[2]

Id. at 574 (quoting United States v. Fasono, 217 F. App’x 373, 374–

75 (5th Cir. 2007)). At trial the defendant had attacked the

reliability of the eyewitness testimony and pointed the finger at

Mark Wesley Hughes. Hughes would have had access to the clothes

because he was staying as a guest in the defendant’s old room. The




2 The defendant went by both Fasano and Fasono. The Fifth Circuit’s 2007
opinion quoted here used the latter spelling, while the 2009 opinion used the
former.
                               Page 23 of 33
defense also argued that while the defendant’s fingerprints were on

the note, the paper could have come from the defendant’s old room.

The Fifth Circuit found that the defendant had met his burden for

testing:

     There is no question but that the conviction is well
     supported by evidence as we concluded in
     affirming Fasano's conviction. If however testing does not
     find Fasano’s DNA on the clothing and glasses but finds
     the DNA of Hughes the strong case evaporates; here the
     strength of the evidence by no means makes fanciful a
     conclusion that there is a reasonable probability
     that Fasano was not the robber. That is, unless we are to
     refuse to accept the weakness of eyewitness testimony, a
     reality that DNA testing has forced upon the legal
     community. There are myriad possibilities of outcomes
     from testing. We need not puzzle over their range. Nor do
     we now address the power of the results of testing.

Fasano, 577 F.3d at 578.

     Similarly, Sherrod’s defense at trial and his motion here attack

the reliability of the eyewitness testimony and point the finger at

another suspect, Derrick Crawford. As the Fifth Circuit noted, DNA

evidence has forced courts to “accept the weakness of eyewitness

testimony.” Fasano, 577 F.3d at 578. While there is also witness

testimony tying Sherrod to the gun, the credibility and consistency

of this testimony was attacked at trial as well. Moreover, Sherrod

provides an alternative explanation for the presence of his
                            Page 24 of 33
fingerprints in the Escalade—that he went to the vehicle after

learning of its location from Crawford and considered robbing it, see

Def. Aff. of Innocence 3 (d/e 137-1)—which is consistent with some

of his allegedly incriminating statements to law enforcement. As in

Fasano, if the clothes of the perpetrator of the crime were

conclusively tied to the alternative suspect, Derrick Crawford, and

rebutted the previous ties of the clothing to Sherrod, then Sherrod

may be able to show a reasonable probability that he is not the

perpetrator. Accordingly, the Court finds that Sherrod has met the

requirements of subsection (a)(8) as well.

  D. Sherrod’s Motion Meets the Timeliness Requirements of
     18 U.S.C. § 3600(a)(10).

     Finally, there is a rebuttable presumption against timeliness

for any motion under 18 U.S.C. § 3600 that is not made within sixty

months of the enactment of the Justice For All Act of 2004 or within

thirty-six months of the conviction, whichever comes later. 18

U.S.C. § 3600(a)(10)(B). Sherrod’s motion is presumptively

untimely, as it was filed nearly fourteen years after his conviction

on October 20, 2004, and the Justice For All Act of 2004’s effective

date of October 30, 2004. Sherrod’s motion must have been filed by


                            Page 25 of 33
October 2009 in order to have been considered timely. 3 Sherrod did

not file this motion until July 2018, nearly nine years after the end

of the period during which timeliness would have been presumed.

      The presumption may be rebutted if the applicant shows good

cause, if the evidence to be tested is newly discovered DNA

evidence, or if a denial would result in a manifest injustice. 18

U.S.C. § 3600(a)(10)(B). Sherrod did not affirmatively rebut the

presumption of timeliness in his original motion. And, in its

response, the Government provided only a cursory argument

against timeliness, merely citing the requirements of the statute

and stating that they have not been met.

      In reply, however, Sherrod argues that the evidence sought to

be tested—the hairs and stains on the black Carhartt jacket—are

“newly discovered” because the DNA testing procedures available at

the time of his trial could not accurately use these samples as DNA

evidence. Sherrod’s argument finds support in the Ninth Circuit

case of United States v. De Watson, 792 F.3d 1174 (9th Cir. 2015).


3 Notably, Sherrod did make a request to test the additional DNA evidence on
the jacket in a motion filed in conjunction with his § 2255 Motion on January
14, 2008. See Mot. Requesting Discovery, Case No. 08-CV-02013, (d/e 3).
However, Sherrod, proceeding pro se, did not file his request pursuant to 18
U.S.C. § 3600.
                               Page 26 of 33
In De Watson, the applicant wanted to test semen found in a rape

victim’s underwear that was not usable as DNA evidence at the time

of trial due to the then-existing methods of DNA testing. Id. at

1181. However, scientific advances since the trial made testing the

semen sample possible. Id. The Ninth Circuit deemed the motion

timely because the scientific advancements made usable the semen

sample that was unusable at the time of trial, allowing the source of

the sample to be identified at the later time. Id. at 1181–82.

     Some courts have found that the specific testing methods cited

by Sherrod, low-copy-number and touch DNA—have been available

at least since 2001. See United States v. Morgan, 53 F. Supp. 3d

732, 735 n.1 (S.D.N.Y. 2014) (citing to several cases that have used

“low-copy number testing” dating back to 2001). Upon deeper

analysis, however, it appears that the term “low-copy-number” or

“touch DNA” are not even agreed upon terms in the scientific

community. See, e.g., 4 Mod. Sci. Evidence § 30:32 (2019-2020

Edition) (“[O]ne of the most difficult problems encountered when

discussing [low-copy number] typing is the lack of agreement on

what exactly it is, or even what to call it.”). And, low-copy-number

DNA testing is a not a single method or procedure to testing DNA,
                            Page 27 of 33
but has been used to describe various testing methods or

procedures that analyzes either low-quantity or low-quality DNA or

DNA mixtures. Id.

     Moreover, it is clear from the Government’s Response and the

Reports from Illinois State Police Division of Forensic Services that

the DNA testing methods and procedures available at the time of

trial were not able to determine whose DNA was on the jacket. See

Resp. at 12–13 (stating that the Illinois State Police found that the

additional hairs and eyebrow/eyelash hair were not suitable for

microscopic comparison and the DNA mixture from the stain from

the jacket “did not contain enough information to make positive

associations to known standards”); Resp. Ex. B at 14 (d/e 134-1) (a

Report from the Illinois State Police Division of Forensic Services

indicating that the stain(s) on the black jacket contained a mixture

of human DNA profiles but “does not contain enough information to

make positive associations to known standards”). Accordingly, the

fact that “low-copy-number” or “touch DNA” testing methods

existed at the time of Sherrod’s trial is not to say that superior

methods now exist such that what could not be turned into



                            Page 28 of 33
admissible DNA evidence at the time of Sherrod’s trial now could be

turned into such evidence.

     Sherrod has certainly provided sufficient evidence that testing

methods and procedures have improved over the last sixteen years

such that the additional hairs and stain on the jacket could now be

used to provide admissible DNA evidence. For example, Sherrod

points to the Pittsburgh-based company Cybergenetics as an

example of lab that has made considerable advances in DNA

technology. Cybergenetics is one of a number of organizations that

claims to have improved DNA testing capabilities on DNA mixtures

with the use of “probabilistic software.” Cybergenetics’ software is

called TrueAllele. Cybergenetics founder, Mark W. Perlin, has

researched, written, and presented extensively on the failure of

criminal labs to accurately interpret DNA mixture evidence under

prior procedures, which often leads to “inconclusive” results, such

as was reported on the three-contributor DNA mixture contained

within the jacket stain analyzed in this case. See, e.g., Perlin, M.W.

“When DNA is not a gold standard: failing to interpret mixture

evidence,” The Champion, 42(4):50-56, May 2018 (citing multiple

studies and articles written between 2005 and 2010 concerning the
                             Page 29 of 33
problems in interpreting DNA mixtures); M.W. Perlin, “Mining the

mixture - a DNA analyst explains,” Judicial Summer Seminars, New

York State Judicial Institute, Rye Brook, NY, Jun-2019 (available at

https://www.cybgen.com/information/education/2019/NYSJI/Perl

in-Mining-the-mixture-a-DNA-analyst-explains/page.shtml) (last

visited March 2, 2020). Many of the errors or inconclusive results

in older methods of DNA mixture interpretation were a result of the

testing processes reliance on human operators to make subjective

choices to overcome software limitations. Id. Probabilistic software,

such as TrueAllele, is designed to take the “human factor” out of

DNA testing as much as possible and have a computer objectively

analyze complex mixtures of DNA. While Cybergenetics began

developing its software around 20 years ago, it was not used in

criminal cases until 2009—long after Sherrod’s criminal trial had

ended.

     Further, the Court finds that nothing in the plain language of

the Innocence Protection Act that indicates that there is an

additional timeliness requirement to apply if the Court finds that

the evidence to be tested is newly discovered DNA evidence under

§ 3600(a)(10)(B). But see, United States v. MacDonald, 37 F. Supp.
                           Page 30 of 33
3d 782, 792 (E.D.N.C. 2014) (holding that defendant failed to rebut

the presumption of untimeliness and noting that the type of DNA

testing requested had been available for at least five years before

the defendant’s motion was filed, although not available at trial). It

might be presumed that “newly discovered” should at least be

limited to that evidence which was discovered after the time a

motion would have been presumptively timely. Here, that would be

after October 2009. Of course, in De Watson, the Ninth Circuit did

not appear to read this timeliness limitation into the definition of

“newly discovered,” or any other additional timeliness requirement.

     Regardless, even since Sherrod’s Motion became

presumptively untimely in 2009, DNA testing has continued to

develop and lead to more reliable—and admissible—DNA testing.

See, e.g., United States v. Williams, No. 3:13-CR-00764-WHO-1,

2017 WL 3498694, at *1 (N.D. Cal. Aug. 15, 2017) (“Methods

involving mixed samples, limited amounts of DNA, and suspect-

driven statistical interpretations are undergoing scrutiny and

continued refinement. Laboratories across the country continue to

make changes to their protocols based on new developments.”);

United States v. Wilbern, No. 17-CR-6017 CJS, 2019 WL 5204829,
                            Page 31 of 33
at *16 (W.D.N.Y. Oct. 16, 2019) (addressing arguments that DNA

testing results procured under older low copy number testing

methods in 2011 should be deemed inadmissible in light of a

criminal lab’s discontinuing its use of that method in light of newer

technology that produces more reliable results). See also, United

States v. McCluskey, 954 F. Supp. 2d 1224, 1277 (D.N.M. 2013)

(finding low copy number DNA testing results unreliable where lab

did not use any special procedures or methods of interpretation).

      And, it seems it would be difficult, if not impossible, to say

when DNA analysis advances would have made it possible to

reliably test the DNA samples on the jacket that in 2003 the Illinois

Forensic Lab determined were beyond testing capabilities. In fact, it

is possible that, even now, testing methods might have not

advanced to test the limited DNA evidence on the jacket. However,

the only way to resolve this uncertainly is submit the previously-

unusable DNA evidence for testing now and allow Sherrod at least a

chance to prove his innocence of his life sentence.

                        III. CONCLUSION

     For the reasons above, Defendant Sherrod’s Motion

Requesting Post-Conviction DNA Testing Pursuant to 18 U.S.C.
                            Page 32 of 33
§ 3600 (d/e 130) is GRANTED. The Court appoints the Federal

Public Defender Office as counsel for the Defendant pursuant to 18

U.S.C. § 3600(b)(3) for the purposes of coordinating the DNA

testing. The Court ORDERS counsel for Defendant to file additional

briefing regarding Defendant’s position on testing procedures

pursuant to 18 U.S.C. § 3600(c) within 21 days of this Order. The

Government shall file a response within 21 days of service of

Defendant’s brief.



ENTERED: March 2, 2020


FOR THE COURT:            /s/ Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 33 of 33
